Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 20, and 24 have been considered but are moot because a new grounds of rejection has been issued and the previous rejections have been clarified to address the arguments the applicant has brought.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10, 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20100227091 issued to Pearce, referred to as Pearce (2010), in view of U.S. Patent No. 8919750 issued to Pearce referred to as Pearce (891) further in view of WIPO publication NO. 8102384 issued to Kennaway.

Regarding claim 1,
Pearce (2010) discloses a cushion (Pearce (2010): FIGS. 1-4 (100) see [0014] “FIGS. 1 through 4 illustrate an embodiment of a cushion 100 (FIG. 4) of the present invention.”) comprising: a cushioning element (Pearce (2010): [0024] “The support material 106 may comprise any fabric or film material appropriate for cushioning applications, including woven materials and non-woven materials.”) … forming a plurality of intersecting buckling walls (Pearce (2010) FIG. 2 (106) wherein (106) defines a plurality of intersecting buckling walls wherein the walls (106) intersect with each other in FIG. 2) defining a plurality of voids in an expanded form, (Pearce (2010) wherein (106) is interpreted to be in an expanded form when no load is applied to it and wherein (104) may be interpreted as voids see also [0014] “As shown in FIG. 2, a plurality of pockets 104 is formed in a support material 106, such as a fabric material. As used herein, the term "pockets" is used to refer to an opening laterally surrounded by a support material 106.”) … and at least one reinforced corner (Pearce (2010): FIG. 3 wherein (102) reinforces the corner laterally or from the top by causing a concentrated amount of force to  comprising a … feature (Pearce (2010): FIG. 3 (102)) … and comprising at least one of a characteristic of at least one of the intersecting buckling walls of the at least one reinforced corner (Pearce (2010): FIGS 2-3, there are buckling walls at the corners that intersect see also [0017] in its entirety but more specifically “For example, the top ends 112 of the deformable members 102 may have a square cross-sectional shape, the bottom ends 114 of the deformable members 102 may have an oval cross-sectional shape, and the cross-sectional shape of the deformable members 102 may transition from the square shape to the oval shape along the length of the deformable members 102.”) and an element disposed in at least one void of the plurality of voids of the at least one reinforced corner. (Pearce (2010): FIG. 3 (102))
	Pearce (2010) does not appear to disclose an elastomeric material, wherein the elastomeric material comprises an elastomeric polymer and a plasticizer;
	However, Pearce (891) discloses an elastomeric material comprises an elastomeric… wherein the elastomeric material comprises an elastomeric polymer and a plasticizer; (Pearce (891): col. 5 lines 17-28)
Thus, it would have been obvious for one having ordinary skill in the art to substitute the flexible material of cushioning element (106) of Pearce (2010) with the same elastomeric material with a plasticizer applied to a similar cushioning element (102) of Pearce (891) as taught by Pearce (891) since the substitution would have yielded predictable results, namely, it would have allowed for deformable members (106) to “flex, bend, compress, shear, stretch, and/or move with the deformable members (102) while they are under compressive loading 
Kennaway discloses a stiffening feature, (Kennaway: FIG. 2C and 2B along with FIG. 5 (10) see also page 6 “As an alternative to the block construction, -...a mattress in accordance with the invention may comprise a main body of foam having several voids which are filled by foam insert sections of different hardnesses.” Lines 19-25) the stiffening feature extending through an entire height of the at least one reinforced corner. (Kennaway: FIGS. 4-5 see also page 7 “In Figure 4, three of the insert sections are shown partly removed. Another embodiment is illustrated in Fig. 5, with cylindrical insert sections 10 (some shown partly removed) in corresponding cylindrical voids extending from the bottom face to the top face of the main section 11.”)
It would have been obvious for one having ordinary skill in the art to modify the cushion of Pearce (2010) with a stiffening feature extending through an entire height as taught by Kennaway since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by increasing the height/thickness of the cross-sectional shapes or by increasing the hardness with no change in their respective functions, and the combination would have yielded nothing more than a cushion with reinforced corners in which one of ordinary skill in the art would have recognized as a predictable result.
	
Regarding claim 2,
The Pearce (2010)/Pearce (891)/Kennaway combination discloses the cushion of claim 1, wherein the stiffening feature comprises a density of the at least one of the intersecting buckling walls, (Pearce (2010): wherein (102) inherently has a density) 
the at least one buckling wall of the buckling walls exhibiting the density that is higher than a density of a buckling wall of the buckling walls that is positioned in a central portion of the cushioning element.
However, the examiner notes that the combination of references read on the limitation (see below) “the at least one buckling wall of the buckling walls exhibiting the density that is higher than a density of a buckling wall of the buckling walls that is positioned in a central portion of the cushioning element.” (Kennaway: FIG. 2C and 2B wherein both corners have a higher firmness at the corners which would inherently result in a higher density since a higher firmness would equate to more thickness of the material and Pearce (2010) advocates for more thickness see Pearce (2010) [0020] “As non-limiting examples, each deformable member 102 may comprise a wall 116 having an average thickness of between about one tenth of a centimeter (0.1 cm) and about twenty-five centimeters (25 cm).”)

Regarding claim 3,
The Pearce (2010)/Pearce (891)/Kennaway combination discloses the cushion of claim 1.
Neither reference appears to disclose wherein the stiffening feature comprises a thickness of at least one buckling wall of the intersecting buckling walls within the at least one reinforced corner that is greater than a thickness of at least one buckling wall of the intersecting buckling walls positioned in a central portion of the cushioning element.
However, the examiner notes that the combination of references read on the limitation (see below) “wherein the stiffening feature comprises a thickness of at least one buckling wall of the intersecting buckling walls within the at least one reinforced corner that is greater than a thickness of at least one buckling wall of the intersecting buckling walls positioned in a central portion of the cushioning element. (Kennaway: FIG. 2C and 2B wherein both corners have a higher firmness at the corners which would inherently result in a higher density since a higher firmness would equate to more thickness of the material and Pearce (2010) advocates for a range of thicknesses see Pearce (2010) [0020] “As non-limiting examples, each deformable member 102 may comprise a wall 116 having an average thickness of between about one tenth of a centimeter (0.1 cm) and about twenty-five centimeters (25 cm).”)

Regarding claim 4,
The Pearce (2010)/Pearce (891)/Kennaway combination discloses the cushion of claim 1, wherein the stiffening feature comprises a filler material disposed in at least one of the plurality of voids in the at least one reinforced corner. (Pearce (2010): FIG. 3 (102))

Regarding claim 10,
	The Pearce (2010)/Pearce (891)/Kennaway combination discloses the cushion of claim 1, wherein the stiffening feature comprises an elasticity of the at least one of the intersecting buckling walls at the at least one reinforced corner, (Pearce (2010): [0023] wherein the gel inherently possess an elasticity) 
The examiner notes that the combination of references read on the limitation “wherein the at least one of the intersecting buckling walls exhibits higher elasticity than the elastomeric material forming the plurality of intersecting buckling walls outside of the at least one reinforced corner.” (Kennaway: FIG. 2C and 2B along with FIG. 5 (10) see also page 6 “As an alternative to the block construction, -...a mattress in accordance with the invention 

Regarding claim 20, 
	Pearce (2010) discloses a compressible cushion, (Pearce (2010): FIGS. 1-4 (100) see [0014] “FIGS. 1 through 4 illustrate an embodiment of a cushion 100 (FIG. 4) of the present invention.” In addition, see [0024] “In additional embodiments, the fabric material 106 may comprise a stretchable or elastic material or any material that can flex, bend, compress, shear, stretch, and/or move with the deformable members 102 while they are under compressive loading while cushioning.”)  comprising: a cushioning element (Pearce (2010): FIG. 2 (106)) … and at least one corner of the cushioning element comprising a reinforced portion, (Pearce (2010): FIG. 2 (102) wherein the reinforced portion may be interpreted as the sides of the wall or the top of the cushion since one is decreasing the amount stress that is applied to a certain part of the mattress by increasing the cross-sectional area) …
	Pearce (2010) does not appear to disclose an elastomeric material resiliently compressible into a package, the elastomeric material comprising an elastomeric polymer and a plasticizer… the reinforced portion exhibiting at least one of a relatively higher stiffness and a relatively higher elasticity
	However, Pearce (891) discloses an elastomeric material comprises an elastomeric… wherein the elastomeric material comprises an elastomeric polymer and a plasticizer; (Pearce (891): col. 5 lines 17-28)

	Neither Pearce (2010) nor Pearce (891) does not explicitly disclose the elastomeric material resiliently compressible into a package.
	However, the examiner notes that elastomeric materials are compressible based on [0024] of Pearce (2010) and they revert back to their original form when a load is removed. Therefore if the mattress is placed into a package, when it is unpacked the mattress will revert back to its expanded form when it is taken out of the package. Thus the combination of both Pearce (2010) and Pearce (891) reads on this limitation.
Kennaway discloses the reinforced portion exhibiting at least one of a relatively higher stiffness and a relatively higher elasticity (Kennaway: FIG. 2C and 2B along with FIG. 5 (10) see also page 6 “As an alternative to the block construction, -...a mattress in accordance with the invention may comprise a main body of foam having several voids which are filled by foam insert sections of different hardnesses.” Lines 19-25 wherein both corners have a higher firmness at the corners which would inherently result in a higher elasticity and stiffness since a higher firmness would equate to more thickness of the material and Pearce (2010) advocates for a range of thicknesses see Pearce (2010) [0020] “As non-limiting examples, each deformable  along an entire height of the at least one corner. (Kennaway: FIGS. 4-5 see also page 7 “In Figure 4, three of the insert sections are shown partly removed. Another embodiment is illustrated in Fig. 5, with cylindrical insert sections 10 (some shown partly removed) in corresponding cylindrical voids extending from the bottom face to the top face of the main section 11.”)
It would have been obvious for one having ordinary skill in the art to modify the cushion of Pearce (2010) with a reinforced portion exhibiting a relatively higher stiffness and elasticity as taught by Kennaway since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by increasing the thickness of the cross-sectional shapes or by increasing the hardness with no change in their respective functions, and the combination would have yielded nothing more than a cushion with reinforced corners in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 21,
The Pearce (2010)/ Pearce (891)/Kennaway combination discloses the compressible cushion of claim 20, wherein the elastomeric material forms a plurality of intersecting buckling walls defining a plurality of voids. (Pearce (2010): FIG. 2 (104))

Regarding claim 22,
The Pearce (2010)/ Pearce (891)/Kennaway combination discloses the compressible cushion of claim 21.
wherein a density of the elastomeric material in the reinforced portion of the at least one corner is greater than a density of the elastomeric material in the central portion of the cushioning element.
However, the examiner notes the combination of reference read on the limitation wherein a density of the elastomeric material in the reinforced portion of the at least one corner is greater than a density of the elastomeric material in the central portion of the cushioning element. (Kennaway: FIG. 2C and 2B wherein both corners have a higher firmness at the corners which would inherently result in a higher density since a higher firmness would equate to more thickness of the material and Pearce (2010) advocates for a range of thicknesses see Pearce (2010) [0020] “As non-limiting examples, each deformable member 102 may comprise a wall 116 having an average thickness of between about one tenth of a centimeter (0.1 cm) and about twenty-five centimeters (25 cm).”)

Regarding claim 23,
The Pearce (2010)/ Pearce (891)/Kennaway combination discloses the compressible cushion of claim 22, wherein the reinforced portion of the at least one corner includes smaller voids than the central portion of the cushioning element. (Kennaway: FIG. 1 shows smaller voids than that of the voids in (104) additionally see [0017] wherein Pearce advocates different cross-sectional shapes that would result in more voids than that depicted in FIG. 1)

Regarding claim 24,
	Pearce (2010) discloses a cushion, (Pearce (2010): FIGS. 1-4 (100) see [0014] “FIGS. 1 through 4 illustrate an embodiment of a cushion 100 (FIG. 4) of the present invention.”)  comprising: a cushioning element comprising: a cushioning material (Pearce (2010): [0024] “The support material 106 may comprise any fabric or film material appropriate for cushioning applications, including woven materials and non-woven materials.”)  defining a plurality of intersecting walls and a plurality of voids between the walls; (Pearce (2010): FIG. 2 (104) wherein (104) has the intersecting walls between them)  and at least one corner being reinforced, (Pearce (2010): FIG. 2 (102) wherein the reinforced portion may be interpreted as the sides of the wall or the top of the cushion since one is decreasing the amount stress that is applied to a certain part of the mattress by increasing the cross-sectional area) …
Pearce (2010) does not appear to disclose the at least one corner having a greater density of elastomeric material than a remainder of the cushioning element, the greater density of the elastomeric material extending through an entire of the at least one corner.
However, Kennaway discloses the at least one corner having a greater density of elastomeric material than a remainder of the cushioning element, the greater density of the elastomeric material extending through an entire of the at least one corner. (Kennaway: FIG. 2C and 2B along with FIG. 5 (10) see also page 6 “As an alternative to the block construction, -...a mattress in accordance with the invention may comprise a main body of foam having several voids which are filled by foam insert sections of different hardnesses.” Lines 19-25 wherein both corners have a higher firmness at the corners which would inherently result in a higher density and elasticity since a higher firmness would equate to more thickness of the material and Pearce (2010) advocates for a range of thicknesses see Pearce (2010) [0020] “As non-limiting examples, each deformable member 102 may comprise a wall 116 having an average thickness of between about one tenth of a centimeter (0.1 cm) and about twenty-five centimeters (25 cm).”)
at least one corner having a greater density of elastomeric material than a remainder of the cushioning element, as taught by Kennaway since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by increasing the thickness of the cross-sectional shapes or by increasing the hardness with no change in their respective functions, and the combination would have yielded nothing more than a cushion with reinforced corners in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 25,
The Pearce (2010)/Pearce (891)/Kennaway combination discloses the cushion of claim 24, wherein the cushioning material defines intersecting buckling walls. (Pearce (2010) FIG. 2 see also [0021] refer also to [0003])

Regarding claim 26,
	The Pearce (2010)/Pearce (891)/Kennaway combination discloses the cushion of claim 25, wherein the at least one corner is reinforced by having at least one intersecting buckling wall that is denser than a remainder of the intersecting buckling walls. (Kennaway: FIG. 2C and 2B along with FIG. 5 (10) see also page 6 “As an alternative to the block construction, -...a mattress in accordance with the invention may comprise a main body of foam having several voids which are filled by foam insert sections of different hardnesses.” Lines 19-25; wherein both corners have a higher firmness at the corners which would inherently result in a higher density and elasticity since a higher firmness would equate to more thickness of the material and 

Regarding claim 27,
	The Pearce (2010)/ Pearce (891)/Kennaway combination discloses the cushion of claim 25, wherein the at least one corner comprises a filler disposed in at least one void of the plurality of voids. (Pearce (2010): FIG. 3 (102) wherein at least one corner has a filler that is disposed in the plurality of voids)

Regarding claim 28,
	The Pearce (2010)/ Pearce (891)/Kennaway combination discloses the cushion of claim 27, wherein the filler comprises a reinforcing wall within the at least one void, (Pearce (2010): FIG. 2 (102) wherein the filler has a reinforcing wall surrounding its void) 
Pearce (2010) does not appear to disclose the reinforcing wall defined by the cushioning material. 
However, Pearce (891) discloses the reinforcing wall defined by the cushioning material. (Pearce: FIG. 1B wherein buckling walls 106 and 104 are integral with the cushioning material)
	It would have been obvious for one having ordinary skill in the art to modify the cushion of Pearce (2010) to have the reinforcing wall defined by the cushioning material as taught by Pearce (750) since the technique would prevent the filler elements from coming lose from the 
Lastly, it has been held that forming a one piece article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893), in addition the court has also held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/7/2021